DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 25, the phrase, “wherein the stator model is formed for use in a long-stator linear drive” is unclear as to the phrase “model”. Is it stator module?
Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 13, 15, 21, 25 and 26 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Fukuwatari Ichiro et al. (DE 3402143 C2 and Ichiro hereinafter.)
As to claim 1, A stator module for a linear drive of a container-handling machine, comprising: 
a housing in which a core and at least one coil are arranged; and
a media supply for supplying a gas into an interior of the housing, wherein the media supply is designed to apply an overpressure to the interior of the housing, and wherein the stator module is adapted for use in a long-stator linear drive. 	
(Ichiro teaches (figs.1-10) a stator module such as stator 41 (fig.7) for a linear motor 90 (figs.4, 7, 9 & 10) of a container-handling machine such as a conveyor apparatus (see fig.9, Description in pages 2, 4 and 5) carrying a container 80 (see Ichiro, fig.9, pages 5-6 of Description), comprising: 
a housing [conveyor section 1, outer section] (see fig.1, Ichiro Description, page 3, 1st para. & page 5, first para.) in which a core 4a and at least one coil 4b are arranged; and
a media supply such as a compressor 7 for supplying a gas such as compressed air into an interior 5 of the housing  [conveyor section 1, outer section]  (see Ichiro, figs.1-2, page 3 of Description), wherein the media supply such as a compressor 7 is designed to apply a high pressure to the interior such as high pressure duct/channel 5 of the housing [conveyor section 1, outer section] (figs.1-2), and wherein the stator module 41 (fig.7) is adapted for use in a long-stator linear drive such as a long stator 41-42 of linear motor 90, see fig.7 or long stator sections such as sections 90a of linear motor 90, see st para. of Description.)
As to claim 2, the stator module according to claim 1, further comprising: control electronics of the stator module at least partially arranged in the housing.
(Ichiro teaches (figs.1-10) a stator module 41 (figs.1-4, 7, 9) further comprising: control electronics such as control device 10, 15, 16/16a, 17/17a, 18/29, (figs.5, 7/10) of the stator module 41 at least partially arranged in the housing is taught in that control electronics such as control device 10, 15, 16/16a, 17/17a, 18/29, (figs.5, 7/10) is part of conveyor section (control device shown in fig.5 is used in conveyor section of fig.1, see page 2 of Description) or (control device shown in fig.10 including sensors 15 is part of conveyor apparatus of fig.9, see Ichiro page 5 of Description.)
As to claim 4, the stator module according to claim 1, wherein the housing comprises a base body of a first material and an enclosure of a second material.
(Ichiro teaches (figs.1-10) a stator module 41 (figs.1-4, 7, 9) wherein the housing [conveyor section 1, outer section] (see Ichiro, figs.1-2) comprises a base body such as bottom section (fig.1) of a first material is inherent and an enclosure such as top section (fig.1) of a second material is inherent.)
As to claim 13, the stator module according to claim 1, wherein at least two coils are arranged in the housing.
Ichiro teaches (figs.1-10) a stator module 41 (figs.1-4, 7, 9) wherein at least two coils 4b are arranged in the housing [conveyor section 1, outer section], see Ichiro, figs.1-2.)
As to claim 15, A container-handling machine for handling containers, comprising:
a linear drive, wherein the linear drive comprises at least one stator module, the at least one stator module comprising:
a housing in which a core and at least one coil are arranged; and 
a media supply for supplying a gas into an interior of the housing, wherein the media supply is designed to apply an overpressure to the interior of the housing, and wherein the stator module is adapted for use in a long-stator linear drive.

(Ichiro teaches (figs.1-10) a container-handling machine such as a conveyor apparatus (see fig.9, page 2 of Description) for handling containers 80 (see Ichiro, fig.9, pages 5-6 of Description; conveying of objects 9 (fig.1, see page 3) by means of linear motors, see Ichiro, claims 1-3, page 6), comprising:
a linear motor drive 90 (fig.9), wherein the linear motor drive 90 comprises at least one stator module such as stators 41,42, (see Ichiro, fig. 7, page 4 of Description), the at least one stator module 41, 42 (fig.7) comprising:
a housing [conveyor section 1, outer section] (see figs.1-2, Ichiro Description, page 2, page 3, 1st para. & page 5, first para.) in which a core 4a and at least one coil 4b are arranged; and
a media supply such as a compressor 7 for supplying a gas such as compressed air into an interior 5 of the said housing (see Ichiro, figs.1-2, page 3 of Description), wherein the media supply such as a compressor 7 is designed to apply a high pressure to the outersection], and wherein the stator module41(fig.7) is adapted for use in a long-stator linear such as a long stator 41-42 of linear motor 90, see fig.7 or long stator sections such as sections 90a of linear motor 90, see fig.9, Ichiro teaches section 90a formed from the primary iron core (e.g. core 4a, fig.1) and a coil (e.g. 4b, fig.1) wound around the core”, see page 5, 1st para. of Description.)
As to claim 21, The container-handling machine according to claim 15, wherein the housing comprises a base body of a first material and an enclosure of a second material.
(Ichiro teaches (figs.1-10) a container handling machine such as a conveyor apparatus (see fig.9, carrying container 80), wherein the housing [conveyor section 1, outer section] (of conveyor section, see fig.1) comprises a base body such as bottom section (fig.1) of a first material is inherent and an enclosure such as top section (fig.1) of a second material is inherent.)
As to claim 25, A method of operating a container-handling machine, comprising:
introducing a gas at an overpressure into an interior of a housing through a media supply, wherein the container-handling machine comprises a linear drive having a stator module, the stator module comprising the housing in which a core and at least one coil are disposed, the stator module further comprising the media supply, and wherein the stator model is formed for use in a long-stator linear drive.
(Ichiro teaches a method using (figs.1-10) of operating a container-handling machine such as a conveyor apparatus (see fig.9, page 2 of Description) for carrying container 80 (see Ichiro, fig.9, pages 5-6 of Description; conveying of objects 9 (fig.1, see page 3) by means of linear motors, see Ichiro, claims 1-3, page 6), comprising:
st para. & page 5, first para) are disposed, the stator module 41 (fig.7) further comprising the media supply such as compressor 7 (fig.2), and wherein the stator module 41 is formed for use in a long-stator linear drive such as long stator 41-42 of linear motor 90, see fig.7 or long stator sections such as sections 90a of linear motor 90 (see fig.9, Ichiro teaches section 90a formed from the primary iron core (e.g. core 4a, fig.1) and a coil (e.g. 4b, fig.1) wound around the core”, see page 5, 1st para. of Description.)
As to claim 26, the method according to claim 25, wherein the gas is compressed air.
(Ichiro teaches a method using (figs.1-10), wherein the gas is compressed air such as a compressor 7 (fig.2) for supplying a gas such as compressed air (see Ichiro, figs.1-2, page 3 of Description.) 
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

5. Claims 3 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ichiro (DE 3402143 C2) in view of Hanamura et al. (US 8,878,399 B2 and Hanamura hereinafter.)

As to claim 3, The stator module according to claim 1, wherein the core comprises steel.

(Ichiro teaches a stator module 41 (fig.7), wherein the iron core 4a (see figs1-2, page 3 of Description.)

Ichiro does not mention core comprises steel.

Hanamura teaches a liner motor [LM] of a component transfer apparatus (see figs.1-2, (col.3, lines 3-6, lines 60-67, col.4, lines 1-2)) wherein the stator module 3, wherein the core 3a comprises steel (see (col.6, lines 3-40).

It would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have the stator module, wherein the core comprises steel of Hanamura in the system of Ichiro because a high-performance linear motor with a high degree of accuracy and improve ease of assemble, see Hanamura, (col.1, lines 47-51).) 
As to claim 24, the container-handling machine according to claim 15, wherein the core comprises steel.
Ichiro teaches (figs.1-10) a container handling machine such as a conveyor machine apparatus 60 (carrying container 80, see fig.9), wherein the iron core 4a (see figs1-2, page 3 of Description.)

Ichiro does not mention core comprises steel.

Hanamura teaches a liner motor [LM] of a component transfer apparatus (see figs.1-2, (col.3, lines 3-6, lines 60-67, col.4, lines 1-2)) wherein the stator module 3 including the core 3a comprises steel (see (col.6, lines 3-40).

It would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have a container handling machine, wherein the core comprises steel of Hanamura in the system of Ichiro because a high-performance linear motor with a high degree of accuracy and improve ease of assemble, see Hanamura, (col.1, lines 47-51).)  
Allowable Subject-Matter
Claims 5, 6, 14, 16-20, 22, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record(s) (closest prior art, Fukuwatari Ichiro et al. (DE 3402143 C2) fails to teach the limitations of claims 5, 6, 14, 16-20, 22, and 23.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on M-F 8 am to 4 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Antony M Paul/
Primary Examiner, Art Unit 2846			03/02/2022